14-3139-cv
    Wright v. Belafonte et al.

                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 12th day of April, two thousand seventeen.

    PRESENT:
                AMALYA L. KEARSE,
                PETER W. HALL,
                DENNY CHIN,
                      Circuit Judges.
    _____________________________________

    Raymond Wright,

                                 Plaintiff-Appellant,

                      v.                                                  14-3139-cv

    Harry Belafonte, Michael Shnayerson, Penguin Random
    House LLC, Alfred A. Knopf, a division of Random House
    LLC, New York Times Co., New York Times, International
    Herald Tribune, Boston Globe,

                                 Defendants-Appellees,

    Federal Bureau of Investigation,

                                 Defendant.

    _____________________________________



                                                         1
14-3139-cv
Wright v. Belafonte et al.

FOR PLAINTIFF-APPELLANT:                           Raymond Wright, pro se, New York, New York.

FOR DEFENDANTS-APPELLEES:                          David E. McCraw, Jeremy A. Kutner, The New
                                                   York Times Company, New York, New York.
                                                   Linda J. Steinman, Eric J. Feder, Davis Wright
                                                   Tremaine LLP, New York, New York.

         Appeal from a judgment and order of the United States District Court for the Southern

District of New York (Daniels, J.; Ellis, M.J.).


         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment and order of the district court are AFFIRMED.

         Appellant Raymond Wright, proceeding pro se, appeals the district court=s judgment

dismissing his defamation complaint and the district court’s order denying reconsideration.

Wright, Harry Belafonte’s half-brother, alleged that he had been defamed in Belafonte’s

autobiography, and sued Belafonte, the book’s co-author and publishers, and newspapers that had

reviewed the book. He raised defamation, trade libel, false light, intellectual property theft, and

RICO claims. We assume the parties= familiarity with the underlying facts, the procedural history

of the case, and the issues on appeal.

         We review the grant of a motion to dismiss de novo, “construing the complaint liberally,

accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in

the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). A

complaint must plead “enough facts to state a claim to relief that is plausible on its face,” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), and “allow[] the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556

                                                    2
14-3139-cv
Wright v. Belafonte et al.
U.S. 662, 678 (2009). Although all allegations contained in the complaint are assumed to be true,

this tenet is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. The court’s denial of

reconsideration is reviewed for abuse of discretion. RJE Corp. v. Northville Indus. Corp., 329

F.3d 310, 316 (2d Cir. 2003).

         Here, our review of the record and relevant case law reveals that the district court properly

dismissed the complaint and denied reconsideration of that decision. We affirm for substantially

the reasons stated by the magistrate judge in his thorough report and recommendation, adopted by

the district court judge.

         One issue warrants brief discussion. Wright’s negligent infliction of emotional distress

(“NIED”) and intentional infliction of emotional distress (“IIED”) claims were dismissed because

they were duplicative of the libel claim and because Wright had not stated an NIED or IIED claim.

In general, NIED and IIED claims are “not allowed if essentially duplicative” of another cause of

action. Wolkstein v. Morgenstern, 275 A.D.2d 635, 637 (1st Dep’t 2000). However, because the

libel claims were dismissed, the court may have erred by dismissing the NIED and IIED claims as

duplicative. See 164 Mulberry St. Corp. v. Columbia Univ., 4 A.D.3d 49, 58 (1st Dep’t 2004)

(reasoning that “insofar as both libel and libel per se claims were dismissed . . . it follows that

dismissal of the intentional infliction of emotional distress claims is not required”).

         Nonetheless, these claims were properly dismissed because Wright did not plead “extreme

and outrageous conduct.” Howell v. N.Y. Post Co., 81 N.Y.2d 115, 121 (1993). Liability on

such a claim is imposed only for conduct “so outrageous in character, and so extreme in degree, as

to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly



                                                  3
14-3139-cv
Wright v. Belafonte et al.
intolerable in a civilized community.” Chanko v. Am. Broad. Cos., 27 N.Y.3d 46, 56 (2016)

(quoting Howell, 81 N.Y.2d at 122). The brief, unflattering portrayal of Wright in Belafonte’s

autobiography does not rise to this level. Id. at 57 (ruling that the defendant’s “broadcasting of a

recording of a patient’s last moments of life without consent . . . would likely be considered

reprehensible by most people,” but was “not so extreme and outrageous as to satisfy our

exceedingly high legal standard”); Freihofer v. Hearst Corp., 65 N.Y.2d 135, 143–44 (1985)

(publishing the contents of confidential divorce records was not extreme and outrageous conduct).

         On appeal, Wright argues that the district court judge should have recused himself.

Wright has waived this claim because he never moved for recusal in the district court. See United

States v. Yu-Leung, 51 F.3d 1116, 1119 (2d Cir. 1995). Moreover, he has articulated no basis on

which “a reasonable person, knowing all the facts, would conclude that the court’s impartiality

might reasonably be questioned.” United States v. Pitera, 5 F.3d 624, 626 (2d Cir. 1993) (quoting

Apple v. Jewish Hosp. & Med. Ctr., 829 F.2d 326, 333 (2d Cir. 1987)); see also Liteky v. United

States, 510 U.S. 540, 555–56 (1994) (setting forth guidelines for recusal); Diamondstone v.

Macaluso, 148 F.3d 113, 121 (2d Cir. 1998) (recusal is not required for “remote, contingent,

indirect or speculative interests” (quoting United States v. Thompson, 76 F.3d 442, 451 (2d Cir.

1996))).

         We have considered all of Wright’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment and order of the district court.


                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk



                                                 4